ORDER

PER CURIAM.
AND NOW, this 24th day of October, 2006, the Petition for Allowance of Appeal is hereby GRANTED, limited to the following:
Whether the Superior Court erred in failing to evaluate the agreement to move for petitioner’s admission into the ARD program as a specific performance of a contract type of action (non-prosecution agreement) and to decide the matter pursuant to the analysis set forth in Commonwealth v. Stipetich, 423 Pa.Super. 427, 621 A.2d 606 (1993), and Commonwealth v. Ginn, 402 Pa.Super. 405, 587 A.2d 314 (1991).